 Case 3:21-cv-06394-MAS-DEA Document 1 Filed 03/23/21 Page 1 of 6 PageID: 1


MORGAN, LEWIS & BOCKIUS LLP
(A Pennsylvania Limited Liability Partnership)
502 Carnegie Center
Princeton, New Jersey 08540-7814
Emily Cuneo DeSmedt Phone: (609) 919-6600
Fax: (609) 919-6701
Attorney for Defendant

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


  MEGAN FRAZIER,
                                                 Civil Action No.:
                        Plaintiff,
                                                 NOTICE OF REMOVAL
  vs.
                                                 DOCUMENT ELECTRONICALLY FILED
  AMAZON.COM SERVICES, INC.; and
  JOHN DOES 1-5 AND 6-10,

                        Defendants.


TO:     THE CLERK OF THE UNITED STATES DISTRICT COURT
        FOR THE DISTRICT OF NEW JERSEY

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441(a) and 1446, Defendant

Amazon.com Services LLC (“Defendant” or “Amazon”) (incorrectly identified in the Complaint

as “Amazon.com Services, Inc.”), by and through its attorneys, Morgan, Lewis & Bockius LLP,

hereby removes the above-captioned action from the Superior Court of the State of New Jersey,

Mercer County, Case No. MER-L-352-21, to the United States District Court for the District of

New Jersey. In support of this Notice of Removal, Defendant states as follows:
 Case 3:21-cv-06394-MAS-DEA Document 1 Filed 03/23/21 Page 2 of 6 PageID: 2


                                PROCEDURAL BACKGROUND

       1.       Pursuant to Rule 10.1(a) of the Local Civil Rules, the addresses of the named parties

are as follows: upon information and belief, Plaintiff Megan Frazier (“Plaintiff”) is a citizen of

New Jersey, and is represented by Costello & Mains, LLC, 18000 Horizon Way, Suite 800, Mount

Laurel, NJ 08054. Amazon.com Services, LLC is a Delaware corporation with its corporate

headquarters and principal place of business in the state of Washington, at 410 Terry Avenue

North, Seattle, Washington 98109. Amazon, therefore, is a citizen of Delaware and Washington.

Amazon is represented by Morgan, Lewis & Bockius LLP, 502 Carnegie Center, Princeton, New

Jersey 08540.

       2.       On February 17, 2021, Plaintiff filed a civil action in the Superior Court of the State

of New Jersey, Mercer County, captioned Megan Frazier v. Amazon.com Services, Inc., et al.,

Civil Action No. MER-L-001724-19.

       3.       In her Complaint, Plaintiff alleges sexual harassment and constructive discharge,

in violation of the New Jersey Law Against Discrimination, and a cause of action for equitable

relief. See Complaint (“Compl.”), Ex. A at ¶¶ 45-58.

       4.       Plaintiff could have originally filed this action against Defendant in this Court

pursuant to 28 U.S.C. § 1332.

       5.       Plaintiff served her Complaint on Defendant on February 24, 2021.

       6.       Fewer than thirty (30) days have elapsed since Plaintiff served the Summons and

Complaint on Defendant. Accordingly, Defendant has timely filed this Notice of Removal under

28 U.S.C. § 1446(b). Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999)

(explaining that 30-day removal period begins to run on the date of service).

       7.       No proceedings have been held in the Superior Court of the State of New Jersey,

Mercer County since Plaintiff filed her Complaint. The Complaint, Summons, and Affidavit of

Service – copies of which are attached hereto as Exhibits A, B, and C, respectively – constitute the
                                                  2
 Case 3:21-cv-06394-MAS-DEA Document 1 Filed 03/23/21 Page 3 of 6 PageID: 3


entirety of the process, pleadings, and orders Defendant has received in this case to date. See 28

U.S.C. § 1447(b).

                                  GROUNDS FOR REMOVAL

       8.      Section 1441(a) of Title 28 of the United States Code provides in relevant part that

“any civil action brought in a State court of which the district courts of the United States have

original jurisdiction, may be removed by the defendant . . . to the district court of the United States

for the district and division embracing the place where such action is pending.” 28 U.S.C. §

1441(a).

       9.      Federal district courts have original jurisdiction over all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between citizens of different states. See 28 U.S.C. § 1332.

       10.     Defendant may remove this case to this Court in accordance with 28 U.S.C. § 1441

because the amount in controversy exceeds $75,000, exclusive of interest and costs, and because

this is an action between citizens of different states. See 28 U.S.C. § 1332.

       Amount in Controversy

       11.     In her Complaint, Plaintiff seeks monetary damages and equitable relief, averring

that Defendant is responsible for the sexual harassment she alleges and the subsequent constructive

discharge. See Compl., Ex. A. at ¶¶ 45-58.

       12.     Plaintiff seeks, inter alia, compensatory damages, including emotional distress and

personal hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’

fees, equitable back pay, equitable front pay, equitable reinstatement, or promotion, and any other

relief the Court deems equitable. Id., at the unnumbered WHEREFORE clauses following Counts

I-V.

       13.     While Plaintiff does not quantify the damages she seeks to recover, she cannot show

to a legal certainty that her alleged damages amount to less than $75,000. See Frederico v. Home
                                                  3
 Case 3:21-cv-06394-MAS-DEA Document 1 Filed 03/23/21 Page 4 of 6 PageID: 4


Depot, 507 F.3d 188, 197 (3d Cir. 2007) (holding where a plaintiff has not specifically averred in

the complaint that the amount in controversy is less than the jurisdictional minimum, the case is to

be remanded only if “it appears to a legal certainty that the plaintiff cannot recover the

jurisdictional amount”); Raspa v. Home Depot, 533 F. Supp. 2d 514, 522 (D.N.J. 2007) (denying

motion to remand where plaintiffs sought damages, interest, costs of suit and attorney fees because

plaintiffs did not expressly limit damages to $75,000 or less and attorney’s fees alone can add up

to hundreds of thousands of dollars).

       14.     Based on the allegations of the Complaint, the amount in controversy in this action,

exclusive of interest and costs, exceeds the sum of seventy-five thousand dollars ($75,000.00).

       Citizenship

       15.     Plaintiff is a citizen of the State of New Jersey. See Compl., Ex. A, at ¶ 1.

       16.     Under 28 U.S.C. §1332(c)(1), a corporation is “a citizen of every State and foreign

state by which it has been incorporated and of the State or foreign state where it has its principal

place of business.” 28 U.S.C. § 1332(c)(1).

       17.     Amazon.com Services, LLC, is a citizen of Delaware and Washington because it is

incorporated in Delaware and has its principal place of business in Washington.

       18.     Accordingly, complete diversity of citizenship exists between Plaintiff and

Amazon.

          ALL OTHER REMOVAL PREREQUISITES HAVE BEEN SATISFIED

       19.     Venue is proper in this Court under 28 U.S.C. §§ 1391 and 1441(a) because the

United States District Court for the District of New Jersey is the federal judicial district and

division embracing the Superior Court of New Jersey, Mercer County, where Plaintiff originally

filed this action, and where a substantial part of the alleged events giving rise to Plaintiff’s claims

are alleged to have occurred in this judicial district. See generally Compl., Ex. A.



                                                  4
 Case 3:21-cv-06394-MAS-DEA Document 1 Filed 03/23/21 Page 5 of 6 PageID: 5


       20.    In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this Notice

of Removal will be given to Plaintiff, and a copy of the Notice of Removal will be filed with the

Clerk of the Superior Court of the State of New Jersey, Mercer County, where the suit has been

pending.

       21.    WHEREFORE, pursuant to 28 U.S.C. § 1441(a) and in conformity with the

requirements set forth in 28 U.S.C. § 1446, Defendant hereby removes this action to the United

States District Court for the District of New Jersey and respectfully requests that the Superior

Court of the State of New Jersey, Mercer County proceed no further with respect to this case in

accordance with 28 U.S.C. § 1446.

Dated: March 23, 2021                       Respectfully submitted,

                                            MORGAN, LEWIS & BOCKIUS LLP

                                            s/Emily Cuneo DeSmedt
                                            Emily Cuneo DeSmedt
                                            502 Carnegie Center
                                            Princeton, New Jersey 08540-7814
                                            Telephone: (609) 919-6600
                                            Facsimile: (609) 919-6701
                                            emily.desmedt@morganlewis.com

                                            Michael L. Banks (pro hac vice forthcoming)
                                            1701 Market Street
                                            Philadelphia, PA 19103
                                            Telephone: (215) 963.5387
                                            Facsimile: (215) 963-5001
                                            michael.banks@morganlewis.com

                                            Andrea N. Threet (pro hac vice forthcoming)
                                            1111 Pennsylvania Avenue, NW
                                            Washington, D.C. 20004-2541
                                            Telephone: (202) 739-5053
                                            Facsimile: (202) 739-3001
                                            Attorney for Defendant




                                               5
 Case 3:21-cv-06394-MAS-DEA Document 1 Filed 03/23/21 Page 6 of 6 PageID: 6


                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 23rd day of March, 2021, a true and correct copy of the

foregoing Notice of Removal with exhibits was served on the party listed below via Federal

Express:


                                     Drake P. Bearden, Jr.
                                 Attorney I.D. No. 039202009
                                18000 Horizon Way, Suite 800
                                   Mount Laurel, NJ 08054
                                     Attorney for Plaintiff



                                         s/ Emily Cuneo DeSmedt
                                         Emily Cuneo DeSmedt
